DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claims 3 and 5, the addition of the word “type” to an otherwise definite expression (in this case, “Mach-Zehnder type atomic interferometric gyroscope”) extends the scope of the expression so as to render it indefinite.  See Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) and MPEP 2173.05(b).
	As for claims 4 and 6-8, each claim recites the limitations “alkaline earth-like metal atoms” and “stable isotopes of alkaline earth-like metal atoms”.  However, while the specification does set forth a definition of these terms on page 20, line 24 – page 21, line 9, the definition does not lend clarity to the claimed limitation of “earth-like metal atoms” and their stable isotopes.  The definitions for “earth-like metal atoms” include not only alkaline “earth-like” metal atoms, but also “alkaline earth metal atoms”.  As the claims already set forth 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al (2017/0016710).
	Regarding claim 1, Black (Figs. 1-3) discloses an atomic interferometric gyroscope (see paragraph 0014 – atom interferometer is configured as a rotation sensor) comprising an atomic beam source (such as 308 in Fig. 3) to generate an atomic beam (such as beam 100; see Fig. 1), individual atoms in the atomic beam being in a same energy level (see paragraph 0016 – “Atoms in beam 100 are pumped into a particular state (e.g., F=3 cesium ground state)”); a moving standing light wave generator (lasers 102, 104, and 106 in Fig. 1; lasers 312, 314, 316 in Fig. 3; the beams can come from a single source as per paragraph 0017) to generate M moving standing light waves, M being a predetermined integer of 3 or more (three standing waves are shown in both Fig. 1 and Fig. 3); an interference device (see the interferometer disclosed in Fig. 1) to 
	As for claim 2, Black discloses that the atomic beam source generates a cold atomic beam (see paragraph 0026, where Black teaches, “In various embodiments, controller 302 provides instructions, control signals, or adjustments for other laser beams used to cool, trap, and or launch atoms with appropriate velocities, or any other appropriate control signals”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (2017/0016710) in view of Qingqing et al (“A theoretical analysis and determination of the technical requirements for a Bragg diffraction-based cold atom interferometry gravimeter”).
As for claims 3 and 5, Black discloses the claimed invention as set forth above regarding claims 1 (claim 3) and 2 (claim 5).  Additionally, Black discloses that the atomic interferometric gyroscope is a Mach-Zehnder atomic interferometric gyroscope (see Fig. 1) and also discloses that the optical pulses can drive transitions between atomic momentum states using Bragg pulses (see paragraph 0013).  Black, however, fails to disclose that each of the M moving standing light waves satisfies n0th order Bragg conditions where n is a positive integer of 2 or more.
Qingqing discloses a Bragg diffraction-based cold atom interferometry device.  Here, an nth-order Bragg diffraction-based atom interferometer is disclosed (see Qingqing abstract), where section 2.2 describes how nth-order Bragg diffraction would apply in an atomic interferometer (in particular, see the partial transition diagram in Figure 2 showing Bragg orders of n ≥ 2), and section 2.3 along with Fig. 3 describes how such an nth-order Bragg-diffraction atomic interferometer operates.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply nth-order Bragg diffraction in the atomic .
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (2017/0016710) in view of Johnson et al (2017/0299389).
	As for claims 4 and 6, Black discloses the claimed invention as set forth above regarding claims 1 (claim 4) and 2 (claim 6), but fails to disclose that the atoms are alkaline earth metal atoms, alkaline earth-like metal atoms, stable isotopes of alkaline earth metal atoms, or stable isotopes of alkaline earth-like metal atoms.
	Johnson, in an inertial measurement apparatus based on atom interferometry, discloses that not only alkali earth metals can provide the atom source for the interferometer (note that Black discloses the use of cesium, which is an alkali earth metal, as per paragraph 0014), but alkaline earth metals and isotopes thereof are applicable when performing laser pulsed atom interferometry (see paragraph 0056). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the atom source in Black from an alkali earth metal such as cesium to an alkaline earth metal or isotope thereof as taught by Johnson, the motivation being that Johnson teaches that alkali and alkaline earth metals and isotopes therefore are both useful for performing atom interferometry, and as these are therefore art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would be able to .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (2017/0016710) in view of Qingqing et al (“A theoretical analysis and determination of the technical requirements for a Bragg diffraction-based cold atom interferometry gravimeter”) and in further view of Johnson et al (2017/0299389).
As for claims 7 and 8, the combination of Black and Qingqing discloses the claimed invention as set forth above regarding claims 3 (claim 7) and 5 (claim 8), but fails to disclose that the atoms are alkaline earth metal atoms, alkaline earth-like metal atoms, stable isotopes of alkaline earth metal atoms, or stable isotopes of alkaline earth-like metal atoms.
	Johnson, in an inertial measurement apparatus based on atom interferometry, discloses that not only alkali earth metals can provide the atom source for the interferometer (note that Black discloses the use of cesium, which is an alkali earth metal, as per paragraph 0014), but alkaline earth metals and isotopes thereof are applicable when performing laser pulsed atom interferometry (see paragraph 0056). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the atom source of the combined device from an alkali earth metal such as cesium to an alkaline earth metal or isotope thereof as taught by Johnson, the motivation being that Johnson teaches that alkali and alkaline earth metals and isotopes therefore are both useful for performing atom interferometry, and as these are therefore art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would be able to substitute one earth metal atom for another and still attain expected measurements using the atom interferometer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/753192 in view of Black et al (2017/0016710). 
Regarding claim 1, claim 1 of the ‘192 application discloses an atomic interferometric gyroscope (see line 1 of the ‘192 claim) comprising: an atomic beam source to generate an atomic beam, individual atoms in the atomic beam being in a same energy level (see lines 3-4 of the ‘192 claim); a moving standing light wave generator to generate M moving standing light waves, M being a predetermined integer of 3 or more (see lines 5-6 of the ‘192 claim); an interference device to obtain an atomic beam resulting from interaction between the atomic beam and the M moving standing light waves (see lines 7-9 of the ‘192 claim); and a monitor to detect angular velocity by monitoring the atomic beam from the interference device (see lines 10-11 of the ‘192 claim).
Claim 1 of the ‘192 application, however, fails to disclose an accelerometer, the accelerometer acquiring information on acceleration applied to the gyroscope, and the moving standing light wave generator adjusting drift speeds of at least M-1 moving standing light waves among the M moving standing light waves in response to the information.
Black, in an atom interferometer gyroscope (see Figs. 1 and 3 and paragraph 0014) discloses the addition of an accelerometer to the gyroscope, the accelerometer acquiring information on acceleration applied to the gyroscope (see paragraph 0026, which discloses, “In 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an accelerometer to the device of the ‘192 claim as per Black, in addition to adjusting drift speeds of at least M-1 moving standing light waves in response to information acquired by the accelerometer, the motivation being that the inclusion of an auxiliary accelerometer allows for more information to be applied to the controller of the interferometer; this allows for calculation of the approximate internal phase correction for zeroing in the interferometer phase output (see paragraph 0026 of Black) while allowing for stabilization of the phase at a desired value (see paragraph 0027 of Black).
Further claim correspondence is as follows:
Claim 2 of the instant application with claim 2 of the ‘192 application.
Claim 3 of the instant application with lines 7-9 of claim 1 of the ‘192 application (the interference device is a Mach-Zehnder interferometer) and lines 12-13 of claim 1 of the ‘192 application.
Claim 5 of the instant application with claim 2 of the ‘192 application (to address claim 5’s dependency on claim 2 in the instant application), lines 7-9 of claim 1 of the ‘192 application .
This is a provisional nonstatutory double patenting rejection.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/753603 in view of Black et al (2017/0016710). 
Regarding claim 1, claim 1 of the ‘603 application discloses an atomic interferometric gyroscope (see line 1 of the ‘603 claim) comprising: an atomic beam source to generate an atomic beam, individual atoms in the atomic beam being in a same energy level (see lines 2-3 of the ‘603 claim); a moving standing light wave generator to generate M moving standing light waves, M being a predetermined integer of 3 or more (see lines 4-5 of the ‘603 claim); an interference device to obtain an atomic beam resulting from interaction between the atomic beam and the M moving standing light waves (see lines 6-7 of the ‘603 claim); and a monitor to detect angular velocity by monitoring the atomic beam from the interference device (see lines 8-9 of the ‘603 claim).
Claim 1 of the ‘603 application, however, fails to disclose an accelerometer, the accelerometer acquiring information on acceleration applied to the gyroscope, and the moving standing light wave generator adjusting drift speeds of at least M-1 moving standing light waves among the M moving standing light waves in response to the information.
Black, in an atom interferometer gyroscope (see Figs. 1 and 3 and paragraph 0014) discloses the addition of an accelerometer to the gyroscope, the accelerometer acquiring information on acceleration applied to the gyroscope (see paragraph 0026, which discloses, “In some embodiments, the controller utilizes [an] auxiliary accelerometer”), and the moving 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an accelerometer to the device of the ‘603 claim as per Black, in addition to adjusting drift speeds of at least M-1 moving standing light waves in response to information acquired by the accelerometer, the motivation being that the inclusion of an auxiliary accelerometer allows for more information to be applied to the controller of the interferometer; this allows for calculation of the approximate internal phase correction for zeroing in the interferometer phase output (see paragraph 0026 of Black) while allowing for stabilization of the phase at a desired value (see paragraph 0027 of Black).
Further claim correspondence is as follows:
Claim 2 of the instant application with claim 2 of the ‘603 application.
Claim 3 of the instant application with lines 6-7 of claim 1 of the ‘603 application (the interference device is a Mach-Zehnder interferometer) and claim 3 of the ‘603 application.
Claim 4 of the instant application with lines 10-12 of claim 1 of the ‘603 application.
Claim 5 of the instant application with claim 2 of the ‘603 application (to address claim 5’s dependency on claim 2 in the instant application), lines 6-7 of claim 1 of the ‘603 application (the interference device is a Mach-Zehnder interferometer) and claim 4 of the ‘603 application (due to its dependency on claim 2 of the ‘603 application).
.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 10,330,459 to Matthews et al. discloses a light pulse atom interferometer with a cooled atom source (see Fig. 2); US 2013/0213135 to Compton et al. discloses an atom interferometer with adaptive launch direction and/or position featuring a non-atomic accelerometer in addition to the atom interferometer (see Fig. 7); and US 2017/0372808 to Gill et al. discloses cold atom interferometry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 11, 2021